UNITED STATES COURT OF APPEALS
                                       Tenth Circuit
                            Byron White United States Courthouse
                                     1823 Stout Street
                                  Denver, Colorado 80294
                                      (303) 844-3157

Patrick J. Fisher, Jr.                                                      Elisabeth A. Shumaker
       Clerk                                                                  Chief Deputy Clerk

                                          June 13, 2000


       TO: ALL RECIPIENTS OF THE ORDER AND JUDGMENT

       RE: 99-6215, 99-6247 & 99-6367,
           National Fire Ins. Co. v. Yellow Cab of Oklahoma, et al.
           Filed on June 9, 2000

             The order and judgment filed in these matters contains a clerical error on
       page 6, in the 12th line down from the top. The word “covered” is corrected to
       read “completed.”

               A corrected copy of the order and judgment is attached.
                                                    Sincerely,
                                                    Patrick Fisher, Clerk of Court


                                                    By:   Keith Nelson
                                                          Deputy Clerk




       encl.
                                                                         F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JUN 9 2000
                               FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk
    NATIONAL FIRE INSURANCE
    COMPANY OF HARTFORD,

                 Plaintiff-Appellant,

    v.                                          Nos. 99-6215, 99-6247, & 99-6367
                                                   (D.C. No. 97-CV-1639-M)
    YELLOW CAB OF OKLAHOMA,                               (W.D. Okla.)
    INC.; LINDELL TALLEY,

                 Defendants,

    and

    BOB LAWRENCE,

                 Defendant-Appellee.


                               ORDER AND JUDGMENT          *




Before KELLY , McKAY , and HENRY , Circuit Judges.




          After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). These cases are

therefore ordered submitted without oral argument.

       In appeal No. 99-6215, National Fire Insurance Company of Hartford

(National) appeals from summary judgment granted April 28, 1999 in favor of

Bob Lawrence. The issue in that appeal is whether an insurance policy National

issued to Yellow Cab of Oklahoma, Inc. (Yellow Cab) provides coverage for

injuries Mr. Lawrence suffered in an accident with a taxicab owned by Yellow

Cab and driven by Lindell Talley. In appeal No. 99-6247, Mr. Lawrence

cross-appeals from an order in the same judgment limiting his recovery to

$100,000. He also appeals from an order dated June 8, 1999 denying his motion

to amend that judgment, and from a second order dated June 8, 1999 denying

his motion for attorney fees made pursuant to 28 U.S.C. § 2202. In appeal

No. 99-6367, Mr. Lawrence again appeals from the same orders and judgments

referenced in No. 99-6247 (in the event that this court determined it had no

jurisdiction over Nos. 99-6215 and 99-6247) and also appeals from an August 26,

1999 order that adjudicated all remaining claims among all parties to the original

cause of action.   2
                       We consolidate these appeals, and with jurisdiction arising


2
       When the appeal in No. 99-6215 was filed, we issued a show cause order
directing counsel to secure from the district court either a Fed. R. Civ. P. 54(b)
certification order or an order explicitly adjudicating the remaining claims.
See Lewis v. B.F. Goodrich Co. , 850 F.2d 641, 645-46 (10th Cir. 1988). The
                                                                       (continued...)

                                             -2-
under 28 U.S.C. § 1291, we reverse and remand for entry of judgment in favor

of National.

      The relevant facts are undisputed, thus we review de novo the district

court’s interpretation of the insurance policy, as well as its other legal

conclusions made on summary judgment.       See MGA Ins. Co. v. Fisher-Roundtree   ,

159 F.3d 1293, 1294 (10th Cir. 1998).

      In 1997, Mr. Lawrence was seriously injured at Will Rogers Airport

(Airport) in Oklahoma City, Oklahoma, when Mr. Talley accidently pinned him

between the cab he was driving and the cab Mr. Lawrence had been driving.

Mr. Lawrence obtained a judgment of over one million dollars against Yellow

Cab and Mr. Talley in state court. Mr. Lawrence did not sue the Airport.

      Yellow Cab was self-insured for automobile liability purposes, posting

a property bond in the amount of $60,000 as required by the Oklahoma Financial

Responsibility laws. In order to park taxicabs at the Airport and wait for

potential customers (as opposed to dropping off or picking up customers without

parking and waiting), the Airport required Yellow Cab to execute a Ground

Services Agreement (Agreement) created pursuant to regulations promulgated

by the Oklahoma City Airport Trust Authority (Trust). Under the Agreement,


2
 (...continued)
district court entered an order on August 26, 1999 disposing of all claims, and
the notice of appeal and our jurisdiction thus ripened on that date.

                                          -3-
Yellow Cab was required to obtain “General Public Liability Insurance” for

“taxicab services” that expressly included Oklahoma City and the Trust as

insureds in the amount of at least $1,000,000 for each occurrence or accident and

“with a limit of $100,000 to any claimant for his claim for any other loss arising

out of a single accident or occurrence.”   3
                                                Appellant’s App. at 293 & n.2 (April 28,

1999 Order). Pursuant to this requirement, Yellow Cab purchased a commercial

general liability policy from National expressly naming itself, the Trust, and the

Central Oklahoma Transportation Parking Authority as insureds.          See id. at 139.

The policy provided for coverage for bodily injury and property damage liability

for “sums that the insured becomes legally obligated to pay as damages because

of ‘bodily injury’ or ‘property damage’ to which this insurance applies.”

Id. at 140.

       The National policy contained many exclusions. The one at issue in this

case expressly excluded coverage for:

       g. Aircraft, Auto or Watercraft
       “Bodily injury” or “property damage” arising out of the ownership,
       maintenance, use or entrustment to others of any aircraft, “auto” or
       watercraft owned or operated by or rented or loaned to any insured.
       Use includes operation and “loading or unloading.”



3
        As noted by the district court, these requirements mirrored the limits of
liability of political subdivisions of the state of Oklahoma under the Oklahoma
Governmental Tort Claims Act.      See Appellant’s App. at 294 n.3; Okla. Stat. tit.
51, § 154(A).

                                               -4-
Id. at 170. The policy defined “auto” as “a land motor vehicle . . . designed for

travel on public roads . . . not includ[ing] ‘mobile equipment.’”       Id. at 171.

Mr. Lawrence conceded that the policy did not provide for automobile liability

insurance coverage and that Yellow Cab did not pay a premium for such

coverage in this policy.   See id.

       Mr. Lawrence asserted, and the district court agreed, that, despite the

express exclusion for automobile accidents, coverage for Mr. Lawrence’s injuries

had to be written into the National policy as a matter of law under the principles

set forth in MGA Insurance Co. v. Fisher-Roundtree        , 159 F.3d 1293 (10th Cir.

1998). See Appellant’s App. at 294. The district court also held that the amount

of coverage to be read into the policy should be the minimum coverage of

$100,000 required by the Agreement rather than the $1,000,000 coverage

provided for covered injuries under the terms of the policy.        See id. at 383. The

district court denied Mr. Lawrence’s motion for attorney’s fees under 28 U.S.C.

§ 2202 as the prevailing party,   see id. at 385, and then issued its final order

holding that Yellow Cab and Mr. Talley were “subject to the same determination

made by the Court as to [National and Mr. Lawrence],”          id. at 388.

       In MGA Insurance Co. this court was presented with a very different

factual situation. There, for the protection and benefit of those exposed to

liquified petroleum (LP) gas, the Oklahoma LP Gas Act and its corresponding


                                            -5-
insurance regulations promulgated by the LP Gas Board required vendors of LP

gas to maintain various insurance coverages, specifically including coverage for

completed operations. 159 F.3d at 1295-96. MGA, the insurer, issued two

certificates of commercial general liability insurance to the LP Gas Administrator

for the defendant LP vendor’s business in response to that requirement,         see id.

at 1296, but the policy expressly excluded coverage for completed operations,

see id. at 1295. After the plaintiff was injured in an LP gas explosion involving

the defendant vendor, MGA denied any responsibility to defend the vendor or

to provide coverage, relying on the completed operations exclusion.       See id.

Recognizing that Oklahoma imputes statutorily-required insurance provisions into

compulsory policies required for the benefit of the public,     see id. at 1296, we

extended that doctrine to include specific insurance requirements promulgated by

an administrative body expressly charged with implementing a permit statute

generally mandating insurance coverage,      id. at 1297-98. Therefore, we held that

“coverage for completed operations must be written into the policy as a matter of

law.” Id. at 1298.

       In the case before us, in contrast, the Trust was created pursuant to an

Oklahoma statute that authorizes municipalities to establish and regulate airports,

see Okla. Stat. tit. 3, § 65.2, and another that authorizes the establishment of

public trusts to carry out any authorized and proper public function,     see


                                            -6-
Okla. Stat. tit. 60, § 176. Neither statute involves any permit requirements or

delegates to the Trust the regulation of taxicab or motor vehicle operations on

Airport property in the same manner in which the state LP Gas Board was

entrusted with regulation of the LP gas retailing business through the permit

scheme specified in the LP Gas Act. Mr. Lawrence has not cited, and we have

not found, any Oklahoma statute that mandates that airports protect the public

from harm arising from accidents involving taxicabs by requiring general liability

insurance that includes automobile liability insurance in excess of any amount

already required by the state motor vehicle liability insurance laws. Thus, the

insurance requirements imposed by the Trust through the Agreement were not

created in response to a statute or regulations imposed by its correlative

administrative body, and the doctrine of imputing statutory compulsory

insurance requirements into an insurance contract does not apply. We decline

Mr. Lawrence’s invitation to extend the statutory imputation rule to insurance

requirements not mandated by either the Oklahoma legislature or an

administrative body specifically delegated to regulate a particular business.

      Finally, it seems clear that a goal of the insurance requirement in the

Agreement was to indemnify and protect the Airport and the City against any

potential liability that may arise from inviting taxicab companies to use the city

facilities to obtain business. This would include unsafe premise conditions in the


                                         -7-
licensed taxicab loading or holding areas that could give rise to a lawsuit against

the Airport. Therefore, Mr. Lawrence’s argument that automobile liability

coverage should be read into the policy because otherwise, the insurance policy

is worthless, is unavailing.

      We conclude that neither the regulations nor the public policies that

compelled this court to conclude that coverage should be written into the contract

in MGA Insurance Co. are present in this case. The express terms of the

insurance contract therefore control National’s obligations under the policy,

and the parties agree that the automobile exclusion otherwise precludes

Mr. Lawrence’s recovery from National. Our holding moots the issues

presented in appeals Nos. 99-6247 and 99-6367.




                                         -8-
      The judgment of the United States District Court for the Western District

of Oklahoma is REVERSED and the case is REMANDED for entry of judgment

in favor of National.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -9-